Citation Nr: 0837168	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  04-32 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a bone 
spur, right heel.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1981 to October 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In a Statement of the Case, issued in July 2004, the RO 
included the issues of entitlement to an initial evaluation 
in excess of 10 percent disabling for degenerative joint 
disease of the right knee and entitlement to an initial 
evaluation in excess of 10 percent disabling for degenerative 
joint disease of the right ankle.  Subsequently, the veteran 
perfected his appeal with a Substantive Appeal on a VA Form 9 
in September 2004.  In a statement dated in November 2007 the 
veteran indicated that he wished to withdraw these claims.  
The Board notes that a Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision; 
therefore, these issues are withdrawn and are not before the 
Board for appellate review.  See 38 C.F.R. §§ 20.202, 
20.204(b) (2007). 


FINDINGS OF FACT

1.  The veteran has a surgical scar about the right heel, 
which is a residual of a bone spur, right heel.

2.  There is no medical evidence showing a current diagnosis 
of any left knee condition.


CONCLUSIONS OF LAW

1.  A residual of a bone spur, right heel, specifically a 
surgical scar, was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  A left knee condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2002 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim of service connection for a left knee disability, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed disability (service 
connection is being granted herein for a residual of the 
right heel bone spur, so any notice deficiency is moot with 
respect to this claim).  

VA has a duty to assist the veteran in the development of his 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records.  The veteran submitted private 
treatment records of Dr. T.B., dated September 1999 to May 
2003; Dr. R.H., dated September 2001 to October 2003; Dr. 
S.J., dated in October 2001; and Dr. T.M., dated in May 2003.  
The veteran was afforded VA medical examinations regarding 
his claims in December 2001 and August 2006.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 1137; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Board notes that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110.  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


A.  Residuals of a Bone Spur, Right Heel

The veteran seeks entitlement to service connection for 
residuals of a bone spur, right heel.

The veteran's service medical records and records of private 
treatment while in service reveal that the veteran was 
treated with surgical plantar fascial resection of the right 
heel in January 2001.  Upon examination at separation from 
service in September 2001 the feet were noted to be normal.

Medical records subsequent to service do not reveal any 
treatment for any foot condition.  In a letter dated in May 
2003 from Dr. T.B., the physician who performed the veteran's 
foot surgery, the veteran was noted to have been treated in 
September 1999 and January 2001 for plantar fascia pain (heel 
spur syndrome).  The physician indicated that X-ray 
examination revealed arthritic change to the calcaneous and 
that the veteran's symptoms are progressive.  The physician 
indicated that the veteran was made aware of his conservative 
and surgical options, reported that the patient is limited by 
plantar calcaneal swelling, and recommended that the veteran 
continue with orthotic treatment, physical therapy, and shoe 
gear modification to reduce his symptoms.  There was no 
indication that the physician had examined or treated the 
veteran since his surgery in January 2001.

The veteran filed his claim of entitlement to service 
connection for residuals of a bone spur, right heel, in 
October 2001.  In December 2001 the veteran was afforded a VA 
Compensation and Pension (C&P) examination in conjunction 
with his claim.  The examiner indicated that the veteran had 
bone spurs removed from his right heel in January 2001 and 
that the veteran had been given shoe inserts for both of his 
heals.  The examiner stated that the veteran is not currently 
limited by any residuals of the bone spurs.  Upon 
examination, the veteran was noted to have plantar flexion of 
10 to 15 degrees and dorsiflexion of 15 degrees, bilaterally.  
X-rays of the veteran's heels revealed no acute fracture and 
well circumscribed, faint calcification anterior to the right 
calcaneous in the region of the aponerosis that was not the 
typical heel and attributed this to trauma.  The examiner 
rendered the opinion that the veteran was status post bone 
spur removal of the right heel that was not limiting.

In August 2006 the veteran was afforded another VA C&P 
examination.  The veteran reported that he began having 
bilateral heel pain in 1997.  The examiner noted that there 
was no known cause of the heel pain and no history of injury.  
The veteran indicated that he would have no pain in the 
morning; however, after walking in his boots he would begin 
to have pain that would build gradually to be moderately 
severe.  He stated that he eventually had surgery on the 
right heel and then the left heel and that he has had a good 
result with "very little in the way of pain."  The veteran 
did not complain of pain walking or at any other time.  Upon 
examination there was no evidence of tenderness of the medial 
aspect, pes planus, abnormal motion, effusion, fatigability, 
or abnormal weight bearing.  The examiner found no 
abnormalities and rendered the opinion that the veteran's 
right heel was perfectly normal with the exception of a 
surgical scar.  X-ray examination revealed prominent, 
irregular enthesophyte at the plantar fascia attachment site 
of the right calcaneous.  The interpreter of the x-ray 
indicated that this may reflect a previously traumatized 
enthesophyte.  The examiner did not diagnose the veteran with 
any right heel disorder.

While the veteran was treated in service for heel spurs, the 
veteran's feet were noted to be normal on separation 
examination and VA C&P examination reports dated in December 
2001 and August 2006 arguably do not note a current 
disability.  The fact remains, however, that the veteran does 
have a surgical scar about the right heel, and this is a 
residual of the right heel bone spur.  While this scar may 
not be disabling (the Board is not making a finding here one 
way or another), scars are nevertheless recognized as 
disabilities for VA purposes.  See, e.g. 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Accordingly, service connection for 
residuals of a bone spur of the right heel, specifically a 
scar about the heel, is granted.  


B.  Left Knee Disability

The veteran seeks entitlement to service connection for a 
left knee condition.

The veteran's service medical records reveal that he 
complained of bilateral knee pain in August 1983.  At that 
time the veteran was diagnosed with bilateral patellofemoral 
syndrome, left greater than right.  In January 1997 the 
veteran complained of left knee pain and was noted to have 
swelling and tenderness of the left knee.  Upon examination 
at separation from service in September 2001 the veteran's 
musculoskeletal system was noted to be normal and no knee 
condition was noted.

The post-service medical records associated with the 
veteran's claims folder do not reveal any complaint, 
diagnosis, or treatment for any left knee condition.

In October 2001 the veteran filed his claim of entitlement to 
service connection for a left knee condition.  In December 
2001 the veteran was afforded a VA C&P examination in 
conjunction with his claim.  The veteran reported that he 
injured his left knee in service in 1982, 1983, and 1989.  He 
indicated that he has pain in his left knee almost 
continuously.  The veteran stated that his left knee do not 
lock or give out on him.  He reported that he has swelling of 
the left knee after playing sports.  Upon examination the 
veteran's knees were noted to be grossly normal with no 
apparent swelling or fluid.  The veteran's medial collateral 
ligaments as well as anterior cruciate ligament (ACL) were 
noted to be intact.  X-rays of the left knee did not reveal 
any knee condition.  The examiner did not diagnose the 
veteran with a left knee condition.

In June 2007 the veteran was afforded a VA C&P examination in 
regard to a claim of entitlement to a higher evaluation for a 
right knee condition.  As such, the examiner was not asked to 
and did examine the veteran's left knee.

The preponderance of the evidence is against the veteran's 
claim for service connection for a left knee condition.  
Except for the veteran's statements and claims, there is no 
competent medical evidence which shows that the veteran has a 
current left knee condition.  While the veteran was treated 
in service for an injury to the left knee and, at one point, 
diagnosed with patellofemoral syndrome; the veteran's knees 
were noted to be normal upon examination at separation from 
service and subsequent examination of the veteran's left knee 
did not reveal any disorder.  While the veteran complains of 
left knee pain, the Board again notes that pain alone does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  Accordingly, service 
connection for a left knee condition must be denied.  See 
38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for a left knee condition, the doctrine is not for 
application.

	
ORDER

Entitlement to service connection for residuals of a bone 
spur, right heel, is granted, subject to the laws and 
regulations governing monetary awards.

Entitlement to service connection for a left knee disability 
is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


